 36DECISIONSOF NATIONALLABOR RELATIONS BOARDLocalUnion#74, International Association of Mar-ble, Slate and Stone Polishers,Rubbers and Saw-yers, Tile and Marble Setters, Helpers, and MarbleMosaic and TerrazzoWorkers'Helpers of theUnited States and Canada,AFL-CIO (The BlakleyGranite,Marble & Tile Co.,Inc.)andJohn R. Ro-docker. Case 25-CB-983April 23, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNINGAND BROWNOn December 21, 1970, Trial Examiner HerbertSilberman issued his Decision in the above-entitledcase, finding that Respondent had engaged in and wasengaging in certain unfair labor practices and recom-mending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attachedTrialExaminer's Decision. Thereafter, the GeneralCounsel filed limited exceptions to the Trial Examiner'sDecision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings of the Trial Ex-aminer made at the hearing and finds that no prejudi-cialerrorwas committed. The rulings are herebyaffirmed. The Board has considered the Trial Ex-aminer's Decision, the exceptions and brief, and theentire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended,the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Trial Examiner and hereby orders that the Re-spondent,Local Union#74, International Associationof Marble, Slate and Stone Polishers,Rubbers and Saw-yers,Tile and Marble Setters' Helpers, and MarbleMosaic and Terrazzo Workers' Helpers of the UnitedStates and Canada,AFL-CIO,Indianapolis,Indiana,its officers,agents, and representatives shall take theaction set forth in the Trial Examiner's recommendedOrder.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEHERBERT SILBERMAN, Trial Examiner: Upon a chargefiled by John R. Rodocker on April 29, 1970, a complaint,dated August 31, 1970, was issued alleging that the above-named Union, the Respondent in this case, has engaged inand is engaging in unfair labor practices affecting commercewithin the meaning of Section 8(b)(1)(A) and (2) of the Na-tional Labor Relations Act, as amended. The complaint, insubstance, alleges that on November 24, 1969, Respondentcaused John R. Rodocker to be discharged by the latter'semployer because Rodocker had been expelled from member-ship in the Union for reasons other than his failure to tenderthe periodic dues and initiation fees uniformly required as acondition of acquiring or retaining membership in the Unionand that thereafter Rodocker's employer was threatened thatRespondent's members would refuse to work with Rodocker.Respondent filed an answer generally denying that it hadengaged in the alleged unfair labor practices. A hearing in thisproceeding was held on November 9, 1970, in Indianapolis,Indiana. Thereafter, General Counsel filed a brief with mewhich has been considered. General Counsel's motion to cor-rect the transcript of record in this case is granted.Upon the entire record in the case, I make the following:FINDINGS OF FACTI.JURISDICTIONThe Blakley Granite, Marble & Tile Co., Inc., herein calledthe Company, a corporation engaged in the business of tilecontracting in Indianapolis, Indiana, annually, in the courseand conduct of its business operations, purchases goods andmaterials valued in excess of $50,000 from sources outside theState of Indiana which goods and materials are transportedthrough channels of interstate commerce to the Company'splace of business in Indianapolis, Indiana. Respondent ad-mits, and I find, that the Companyis anemployer,as definedin Section 2(2) of the Act, engaged in commerce within themeaning of Section 2(6) and (7) of the Act.11.THE LABOR ORGANIZATION INVOLVEDRespondent is a labor organization within the meaning ofSection2(5) of the Act.III.THE UNFAIR LABOR PRACTICESDuring the times material hereto the Company and theUnion have been parties to a collective-bargaining agreementwhich contains a union-security provision requiring member-ship in the Union as a condition of employment. John R.Rodocker who has worked for Blakley from time to timeduring the past 10 years was last hired by the Company inApril 1969 and worked for it continuously until his termina-tion on November 24, 1969. During this period of time Ro-docker was employed in a classification covered by the collec-tive-bargaining agreement and was a member of RespondentUnion.About 7 a.m. on Monday, November 24, 1969, RobertMcPeak, Respondent's then president and business agent,telephoned Herbert McKenzie, Blakley's field superintend-ent, and informed McKenzie that Rodocker had been ex-pelled from the Union the preceding Friday night and thatthe Company "could not work him any longer." McKenziereplied that he "would get hold of John Rodocker and letthem get together themselves." About a half hour later in atelephone conversation with Rodocker, McKenzie explainedto Rodocker that McKenzie had been advised by McPeakthat Rodocker was no longer a union member and that the190 NLRB No. 9 LOCAL UNION#74, MARBLE,SLATE ANDSTONE POLISHERSCompany could not "work him any more." McKenzie sug-gested to Rodocker that the latter communicate with McPeakand try to resolve the problem.Later the same afternoonRodocker informed McKenzie"that he couldn't get togetherwith anybody and that apparently he was out of the unionand that he would get back with[McKenzie] if and wheneverhe got straightened out." Rodocker's employment with theCompany was effectively terminated in the morning ofNovember 24, 1969. McKenzie testified that Rodocker wouldnot then have been terminated had it not been for McPeak'sintervention.On Thursday or Friday of the same week McPeak met withMcKenzie in the latter's office and repeated to McKenzie thatRodocker had been expelled from the Union,that "it wassanctioned by the International Union and that [the Com-pany]couldn'twork [Rodocker]under those conditions."The same injunction against employing Rodocker was re-peated to the Company's president,EarlA.Blakley, byMcPeak towards the end of November 1969. In the sameconversationMcPeak told Blakley that the reasons for Ro-docker's expulsion from the Union were"serious enough thatif [the Company]were to hire Rodocker the men would notwork with [the Company] "Respondent contends that McPeak was not specificallyauthorized to demand Rodocker'sdischarge.However,McPeak's conduct in this respect was within the scope of hisapparent and actual authority and therefore attributable toRespondent.Based upon the foregoing,I find that on Novem-ber 24,1969, Respondent caused the Company to dischargeRodocker because the latter had been expelled from the Un-ion for a reason other than his failure to tender the periodicdues and initiation fees uniformly required as the conditionof acquiring or retaining membership in Respondent.'IV THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III, above,occurring in connection with the Company's operations de-scribed in section I,above, have a close,intimate, and sub-stantial relationship to trade, traffic,and commerce amongthe several States and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.V THE REMEDYHaving found that the Respondent has engaged in certainunfair labor practices,I shall recommend that it cease anddesist therefrom and that it take certain affirmative actiondesigned to effectuate the policies of the Act.Having found that Respondent unlawfully caused theBlakley Granite,Marble&Tile Co., Inc, on November 24,1969, to discharge John R.Rodocker,I shall further recom-mend that Respondent notify the Company and John R.Rodocker,in writing, that it has no objection to the employ-ment of John R. Rodocker by the Company without regardto his membership or nonmembership in the Respondentlabor organization and that it requests the Company to offerJohn R.Rodocker reinstatement to his former position andrestoration of his seniority and other rights and privileges asthey existed on November 24, 1969 I shall also recommendthat Respondent make John R.Rodocker whole for any lossof earnings he may have suffered,by reason of the fact thatRespondent unlawfully caused the Company to dischargehim, by payment to him of a sum of money equal to theamount he normally would have earned from November 24,'Respondent stipulatedthat Rodocker was expelled for reasons un-related to delinquency in the payment of dues orinitiation fees371969, the aforesaid date of his discharge,until 5 days after thedate on which the Respondent shall have notified the Com-pany and John R. Rodocker,in writing,that it has no objec-tion to the employment of John R.Rodocker.The loss ofearnings,as aforesaid,shall be computed in accordance withthemethod prescribed in F.W.Woolworth Company,90NLRB 289. Interest at the rate of 6 percent per annum shallbe added to such net backpay and shall be computed in themanner set forth inIsis Plumbing&Heating Co.,138 NLRB716.Upon the basis of the foregoing findings of fact and uponthe entire record in the case, I make the following:CONCLUSIONS OF LAW1By causing the Blakley Granite, Marble&Tile Co., Inc.,on November 24, 1969, to discharge its employee, John RRodocker,because Rodocker had been expelled from mem-bership in Respondent for reasons other than his failure totender the periodic dues and initiation fees uniformly re-quired as a condition of acquiring or retaining membershipinRespondent,Respondent has violated Section 8(b)(1)(A)and (2)of the Act.2.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and(7) of the ActUpon the foregoing findings of fact,conclusions of law, andthe entire record,and pursuant to Section 10(c) of the Act,Ihereby issue the following recommended.ORDER2Respondent,its officers, agents, and representatives,shall:1.Cease and desist from:(a)Causing or attempting to cause the Blakley Granite,Marble&Tile Co., Inc., or any other employer, to dischargeor otherwise to discriminate against John R. Rodocker, orany other employee, in violation of Section 8(a)(3) of the Act.(b) In any like or related manner restraining or coercingemployees in the exercise of the rights guaranteed them bySection 7 of the Act.2.Take the following affirmative action which, I find, willeffectuate the policies of the Act:(a)Make John R. Rodocker whole for any loss of earningshe may have suffered since November 24, 1969, as a result ofthe discrimination practiced against him in the manner setforth in the section of this Decision entitled"The Remedy."(b)Notify the Blakley Granite, Marble & Tile Co.,Inc.,and John R Rodocker, in writing,that it has no objection tothe employment of John R.Rodocker by the Company with-out regard to his membership or nonmembership in the Re-spondent Union and that it requests the Company to offerJohn R.Rodocker reinstatement to his former position andthe restoration of his seniority and other rights and privilegesas they existed on November 24, 1969, the date of his dis-charge.(c)Post at its business office and meeting halls in In-dianapolis, Indiana, copies of the attached notice marked"Appendix."'Copies of said notice, on forms provided by the'In the event no exceptions are filed as provided by Section 102 46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions,and Recommended Order herein shall, as provided inSection 102 48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions,and order,and all objections thereto shallbe deemed waived for all purposes'In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals,the words in the notice reading"POSTEDBY ORDER OFTHE NATIONALLABOR RELATIONS BOARD"shall be changed to read"POST PURSUANT TO A JUDGMENT OF(Cont) 38DECISIONSOF NATIONALRegional Director for Region 25, after being duly signed byRespondent's authorized representative,shall be posted byRespondent immediately upon receipt thereof, and be main-tained by it for 60 consecutive days thereafter,in conspicuousplaces, including all places where notices to members arecustomarily posted.Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered,defaced,or covered by any other material.(d)Mail or deliver to the Regional Director for Region 25signed copies of the attached notice for posting by the BlakleyGranite,Marble& Tile Co.,Inc., if said Company shall bewilling, at all places where notices to the Company's em-ployees are customarily posted.(e)Notify the Regional Director for Region 25, in writing,within 20 days from the receipt of this Decision,what stepshave been taken to comply herewith.'THE UNITED STATES COURT OF APPEALSENFORCING AN OR-DER OF THENATIONAL LABOR RELATIONSBOARD."'In the event that this Recommended Order is adopted by the Boardafter exceptions have been filed this provision shall be modified to read:"Notify said Regional Director,in writing,within 20 days from the date ofthis Order,what steps Respondent has taken to comply herewith."APPENDIXNOTICETo MEMBERSPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOTcause or attempt to cause the BlakleyGranite, Marble &Tile Co.,Inc., or any other employer,to discharge or otherwise to discriminate against John R.Rodocker,or any other employee, in violation of Section8(a)(3)of the National Labor Relations Act, asamended.WE WILL NOTin any like or related manner restrainor coerce employees in the exercise of the rights guaran-teed them by Section 7 of the National Labor RelationsAct, as amended.WE WILLnotify the Blakley Granite, Marble & TileCo., Inc., and John R.Rodocker,inwriting, that weLABOR RELATIONS BOARDhave no objection to the employment of John R. Ro-docker without regard to his membership or nonmem-bership in our Union and that we request his reinstate-ment by the Company to his former position with therestoration of his seniority and other rights and privi-leges as they existed on November 24, 1969, the date ofhis discharge.WE WILL make John R.Rococker whole for any lossof earnings suffered by him by reason of the unlawfuldiscrimination practiced against him which resulted inhis discharge on November 24, 1969.LOCALUNION #74,INTERNATIONALASSOCIATION OFMARBLE, SLATEAND STONEPOLISHERS, RUBBERSAND SAWYERS,TILE AND MARBLESETTERS' HELPERS,AND MARBLEMOSAIC ANDTERRAZZO WORKERS'HELPERS OF THEUNITED STATESAND CANADA,AFL-CIO (LaborOrganization)DatedBy(Representative)(Title)This is an official notice and must not be defaced by any-one.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced, orcovered by any other material.Any questions concerning this notice or compliance withits provisions may be directed to the Board's Office, 614 ISTACenter, 150WestMarket Street,Indianapolis, Indiana46202, Telephone 317-633-8921.